DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 2, 8, 11, and 14 – 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer et al. (U.S. PG Pub 2016/0062517).

Regarding Claim 1, Meyer et al. teach a system, comprising: 
a physical disturbance sensor (Figure 2C, Element 19.  Paragraph 54) coupled to a first medium (Figure 2C, Element 16.  Paragraph 53); 
a transmitter (Figure 4, Element Vi.  Paragraph 66) configured to send a signal to the physical disturbance sensor (Figure 2C, Element 19.  Paragraph 54), the first medium (Figure 2C, Element 16.  Paragraph 53) being coupled to a second medium (Figure 2C, Element 23.  Paragraph 57) by an adhesive interface (Figure 2C, Element 21.  Paragraph 55), at least a portion of the adhesive interface (Figure 2C, Element 21.  Paragraph 55) residing between the first medium (Figure 2C, Element 16.  Paragraph 53) and the second medium (Figure 2C, Element 23.  Paragraph 57); and 
a signal receiver (Figure 4, Element Vo.  Paragraphs 65 - 68) electrically connected to the physical disturbance sensor (Figure 2C, Element 19.  Paragraph 54) and configured to receive a received signal from the physical disturbance sensor (Figure 2C, Element 19.  Paragraph 54), wherein the received signal from the physical disturbance sensor (Figure 2C, Element 19.  Paragraph 54) is correlated with the signal in determining a measure of (Paragraph 58) a physical disturbance (Figure 3B, Element F.  Paragraph 61) to the second medium (Figure 2C, Element 23.  Paragraph 57) that causes a change in the adhesive interface (Figure 2C, Element 21.  Paragraph 55).

Regarding Claim 2, Meyer et al. teach the system of claim 1 (See Above), wherein the change indicates a deformation (Figure 3B.  Paragraph 61) of the adhesive interface (Figure 2C, Element 21.  Paragraph 55) in response to the physical disturbance (Figure 3B, Element F.  Paragraph 61).

Regarding Claim 8, Meyer et al. teach the system of claim 1 (See Above), wherein at least one of the physical disturbance sensor (Figure 2C, Element 19.  Paragraph 54) and the transmitter (Figure 4, Element Vi.  Paragraph 66) include a piezoelectric element (Paragraph 29).

Regarding Claim 11, Meyer et al. teach the system of claim 1 (See Above), wherein the adhesive interface (Figure 2C, Element 21.  Paragraph 55) includes a pressure sensitive adhesive (Paragraph 8).

Regarding Claim 14, Meyer et al. teach the system of claim 1 (See Above), wherein the first medium (Figure 2C, Element 16.  Paragraph 53) has a first side (Figure 2C, Element not labeled, but the upper side.  Paragraph 53) and a second side (Figure 2C, Element not labeled, but the lower side.  Paragraph 53) opposite to (Seen in Figure 2C) the first side (Figure 2C, Element not labeled, but the upper side.  Paragraph 53), wherein the adhesive interface (Figure 2C, Element 21.  Paragraph 55) is coupled to (Seen in Figure 2C) the first side (Figure 2C, Element not labeled, but the upper side.  Paragraph 53), and wherein the physical disturbance sensor (Figure 2C, Element 19.  Paragraph 54) is coupled to (Seen in Figure 2C) the second side (Figure 2C, Element not labeled, but the lower side.  Paragraph 53).

Regarding Claim 15, Meyer et al. teach the system of claim 1 (See Above), wherein the first medium (Figure 2C, Element 16.  Paragraph 53) has a first side (Figure 2C, Element not labeled, but the upper side.  Paragraph 53) and wherein the adhesive interface (Figure 2C, Element 21.  Paragraph 55) and the physical disturbance sensor (Figure 2C, Element 19.  Paragraph 54) are coupled to (Seen in Figure 2C) the first side (Figure 2C, Element not labeled, but the upper side.  Paragraph 53).

Regarding Claim 16, Meyer et al. teach a method, comprising: 
using a transmitter (Figure 4, Element Vi.  Paragraph 66) to send a signal to a physical disturbance sensor (Figure 2C, Element 19.  Paragraph 54) coupled to a first medium (Figure 2C, Element 16.  Paragraph 53), the first medium (Figure 2C, Element 16.  Paragraph 53) being coupled to a second medium (Figure 2C, Element 23.  Paragraph 57) by an adhesive interface (Figure 2C, Element 21.  Paragraph 55), at least a portion of the adhesive interface (Figure 2C, Element 21.  Paragraph 55) residing between the first medium (Figure 2C, Element 16.  Paragraph 53) and the second medium (Figure 2C, Element 23.  Paragraph 57); and 
receiving from the physical disturbance sensor (Figure 2C, Element 19.  Paragraph 54) a received signal; 
correlating (Paragraph 62) the received signal with the signal; and 
determining a measure of (Paragraph 58) a physical disturbance (Figure 3B, Element F.  Paragraph 61) to the second medium (Figure 2C, Element 23.  Paragraph 57) that causes a change in the adhesive interface (Figure 2C, Element 21.  Paragraph 55) based on the correlating (Paragraph 62).

Regarding Claim 17, Meyer et al. teach the method of claim 16 (See Above), wherein the received signal indicates a deformation (Figure 3B.  Paragraph 61) of the adhesive interface (Figure 2C, Element 21.  Paragraph 55) in response to the physical disturbance (Figure 3B, Element F.  Paragraph 61).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (U.S. PG Pub 2016/0062517) in view of Graumann et al. (U.S. PG Pub 2010/0127967).

Regarding Claim 3, Meyer et al. teach the system of claim 1 (See Above).  Meyer et al. is silent with regards to wherein the signal is an encoded signal having a frequency of greater than 50 kHz and less than 1 MHz.
Graumann et al. teach wherein the signal is an encoded signal (Figure 5, Element 560.  Paragraph 58) having a frequency of greater than 50 kHz and less than 1 MHz (Paragraph 58).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the force sensor of Meyer et al. with the transmitter of Graumann et al.  The motivation to modify the teachings of Meyer et al. with the teachings of Graumann et al. is to provide a sensor that is capable of controlling an application running on a portable computing device, as taught by Graumann et al. (Paragraph 19).

Regarding Claim 20, Meyer et al. teach the method of claim 16 (See Above).  Meyer et al. is silent with regards to wherein the using the transmitter further includes: sending an encoded signal.
Graumann et al. teach wherein the using the transmitter (Figure 5, Element 540.  Paragraph 58) further includes: sending an encoded signal (Figure 5, Element 560.  Paragraph 58).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the force sensor of Meyer et al. with the transmitter of Graumann et al.  The motivation to modify the teachings of Meyer et al. with the teachings of Graumann et al. is to provide a sensor that is capable of controlling an application running on a portable computing device, as taught by Graumann et al. (Paragraph 19).


Claims 4 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (U.S. PG Pub 2016/0062517) in view of Browning et al. (U.S. Patent No. 9,870,033).

Regarding Claim 4, Meyer et al. teach the system of claim 1 (See Above).  Meyer et al. is silent with regards to wherein the physical disturbance corresponds to a force of not more than fifty grams.
Browning et al. teach wherein the physical disturbance corresponds to a force of not more than fifty grams (Column 6, Line 66 – Column 7, Line 17).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the force sensor of Meyer et al. with the applied force of Browning et al.  The motivation to modify the teachings of Meyer et al. with the teachings of Browning et al. is to provide sensor assemblies that require small deflections for activation, as taught by Browning et al. (Column 1, Lines 45 – 49).

Regarding Claim 5, Meyer et al. teach the system of claim 4 (See Above).  Meyer et al. is silent with regards to wherein the force is not more than twenty grams.
Browning et al. teach wherein the physical disturbance corresponds to a force of not more than twenty grams (Column 6, Line 66 – Column 7, Line 17).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the force sensor of Meyer et al. with the applied force of Browning et al.  The motivation to modify the teachings of Meyer et al. with the teachings of Browning et al. is to provide sensor assemblies that require small deflections for activation, as taught by Browning et al. (Column 1, Lines 45 – 49).

Regarding Claim 6, Meyer et al. teach the system of claim 5 (See Above).  Meyer et al. is silent with regards to wherein the force is not more than fifteen grams.
Browning et al. teach wherein the physical disturbance corresponds to a force of not more than fifteen grams (Column 6, Line 66 – Column 7, Line 17).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the force sensor of Meyer et al. with the applied force of Browning et al.  The motivation to modify the teachings of Meyer et al. with the teachings of Browning et al. is to provide sensor assemblies that require small deflections for activation, as taught by Browning et al. (Column 1, Lines 45 – 49).

Regarding Claim 7, Meyer et al. teach the system of claim 6 (See Above).  Meyer et al. is silent with regards to wherein the force is not more than ten grams.
Browning et al. teach wherein the physical disturbance corresponds to a force of not more than ten grams (Column 6, Line 66 – Column 7, Line 17).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the force sensor of Meyer et al. with the applied force of Browning et al.  The motivation to modify the teachings of Meyer et al. with the teachings of Browning et al. is to provide sensor assemblies that require small deflections for activation, as taught by Browning et al. (Column 1, Lines 45 – 49).


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (U.S. PG Pub 2016/0062517) in view of Chiang et al. (U.S. PG Pub 2018/0074638).

Regarding Claim 9, Meyer et al. teach the system of claim 1 (See Above).  Meyer et al. is silent with regards to wherein the physical disturbance sensor and the transmitter each has a footprint of not more than two square millimeters.
Chiang et al. teach wherein the physical disturbance sensor and the transmitter each has a footprint of not more than two square millimeters (Paragraph 137).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the force sensor of Meyer et al. with the sensor size of Chiang et al.  The motivation to modify the teachings of Meyer et al. with the teachings of Chiang et al. is to provide a sensor with uniform temperature to reduce the output voltage caused by temperature, as taught by Chiang et al. (Paragraph 137).

Regarding Claim 10, Meyer et al. teach the system of claim 9 (See Above).  Meyer et al. is silent with regards to wherein the footprint is not more than one square millimeter.
Chiang et al. teach wherein the footprint is not more than one square millimeter (Paragraph 137).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the force sensor of Meyer et al. with the sensor size of Chiang et al.  The motivation to modify the teachings of Meyer et al. with the teachings of Chiang et al. is to provide a sensor with uniform temperature to reduce the output voltage caused by temperature, as taught by Chiang et al. (Paragraph 137).


Claims 12 – 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (U.S. PG Pub 2016/0062517) in view of Pance et al. (U.S. Patent No. 9,354,731).

Regarding Claim 12, Meyer et al. teach the system of claim 1 (See Above).  Meyer et al. is silent with regards to further comprising: an application system, wherein the signal receiver provides a wakeup signal for the application system in response to the measure of the physical disturbance.
Pance et al. teach further comprising: an application system (Element Application Processor.  Column 3, Lines 7 – 38), wherein the signal receiver provides a wakeup signal for the application system in response to the measure of the physical disturbance (Column 3, Lines 7 – 38).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the force sensor of Meyer et al. with the input threshold of Pance et al.  The motivation to modify the teachings of Meyer et al. with the teachings of Pance et al. is to provide an input device that is capable of preventing false inputs (Column 1, Line 53 – Column 2, Line 8).

Regarding Claim 13, Meyer et al. teach the system of claim 12 (See Above).  Meyer et al. is silent with regards to wherein the wakeup signal is provided in response to the measure exceeding a threshold.
Pance et al. teach wherein the wakeup signal is provided in response to the measure exceeding a threshold (Column 3, Lines 7 – 38).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the force sensor of Meyer et al. with the input threshold of Pance et al.  The motivation to modify the teachings of Meyer et al. with the teachings of Pance et al. is to provide an input device that is capable of preventing false inputs (Column 1, Line 53 – Column 2, Line 8).

Regarding Claim 19, Meyer et al. teach the method of claim 16 (See Above).  Meyer et al. is silent with regards to further comprising: providing a wakeup signal for an application system in response to the measure of the physical disturbance.
Pance et al. teach further comprising: providing a wakeup signal for an application system in response to the measure of the physical disturbance (Column 3, Lines 7 – 38).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the force sensor of Meyer et al. with the input threshold of Pance et al.  The motivation to modify the teachings of Meyer et al. with the teachings of Pance et al. is to provide an input device that is capable of preventing false inputs (Column 1, Line 53 – Column 2, Line 8).


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (U.S. PG Pub 2016/0062517) in view of Smith et al. (U.S. PG Pub 2016/0048266).

Regarding Claim 18, Meyer et al. teach the method of claim 16 (See Above).  Meyer et al. is silent with regards to further comprising: calibrating the physical disturbance sensor.
Smith et al. teach further comprising: calibrating the physical disturbance sensor (Paragraphs 69 – 71).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the force sensor of Meyer et al. with the calibration of Smith et al.  The motivation to modify the teachings of Meyer et al. with the teachings of Smith et al. is to account for additional changes in temperature, as taught by Smith et al. (Abstract).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
McMillen et al. (U.S. PG Pub 2018/0263563) teaches a pressure sensitive adhesive (Figure 14C) similar to the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        /WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625